DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP 2015030966) in view of Berliner (U.S. 2,934,934).
In re Claims 1-4, Nomura teaches a building frame with U-shaped parts disposed on left and right sides so as to sandwich a center space in a cross-sectional view; and a connection part which connects top portions of the left and right U-shaped parts on a center side and thus constitutes a reverse U-shaped part, wherein longitudinal sides, on a side away from a center portion, of the U-shaped parts disposed on the left and right sides in a cross-sectional view are shorter than longitudinal sides thereof, on a center side, connected by the connection part.  A bottom side of each of the U-shaped parts and an upper side of the connection part have at least a predetermined straight portion in a cross-sectional view.  A cross connection part (3,5) cross-connects between at least two of the building frames.  (Figures 1-6, Annotated Figure)





    PNG
    media_image1.png
    365
    531
    media_image1.png
    Greyscale


Nomura does not teach a concrete injection hole provided in the connection part.
Berliner teach a structural member (2) with U shaped parts that are joined by a connection part.  The connection part has a hole (12).  The holes would be capable of the functional limitation of receiving injected concrete.
It would obvious to one of ordinary skill at the time of filing to modify Nomura with  the teachings of Berliner.  The Nomura building frame would have a stronger bond if place in a concrete environment.  The holes would allow for the ready movement of concrete from one side of the frame to another and would interlock with the holes in the connection part as was taught by Berliner (Column 3, Lines 15-20).

In re Claim 5, the modified Nomura has been previously discussed.  Nomura teaches a cross connection part (3,5) that is attached to building frames (4) by a junction of straight surfaces/portions of those cross connection parts and building frames.  (Figures 1-6)  The attachment of one frame at a straight surface to the cross connection part also fixes/connects that frame to the other frames that are have also been connected to the cross connection part.  However, Nomura does not teach a rod shaped body that penetrates straight portions of the frame so that it is fixed/connected to another building frame.  The examiner takes official notice that using fasteners such as bolts, screws, and rivets to connect frame members together is well known in the art.  Fasteners have rod shaped bodies.  Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to use rod shaped fasteners to assemble a large frame structure from cross connection parts and frame members.  
Claims 6-10 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP 2015030966) in view of Berliner (U.S. 2,934,934) and in further view of Roberts (U.S. 3,999,343)
In re Claim 6-10, modified Nomura has been previously discussed but does not teach a wall panel disposed on the building frame structure or the use of heat insulating material.
Roberts teaches a building frame structure (10,11,12, 24,34) with panels (13,14) attached.  Heat insulating material is placed into cavities formed between the frame structure formed by studs (10), cross connection parts (11,12) and the panels (13,14).  Since these cavities are parallel, the insulation material in those cavities are parallel to and adjacent to each other.  This insulation is disposed between the frame and the wall panels.  (Figure1, Column 3; Lines 46-51)
It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Roberts into the Nomura Wall panel.  The insulation would help reduce heat loss wall panels would provide a finishing surface.  In the combination, the examiner notes that the longitudinal side (see annotation) are shorter than the center side.  This shorter side would not contact the wall panels in the combination, creating a gap.
In re Claim 13, the modified Nomura has been previously discussed.  As was stated previously.  Nomura teaches a building frame with U-shaped parts disposed on left and right sides so as to sandwich a center space in a cross-sectional view; and a connection.  As for the at least one of another building frame, there are multiple frames (4) in Figure 1 that could be considered another building frame.  (Figures 1-6, Annotated Figure)
Nomura does not teach longitudinal sides on a side away from the center portion are the same length as longitudinal sides on a center part.  
The examiner notes that Nomura teaches multiple building frames (4).  Having some of them have longitudinal sides that are the same length as those on the center side would be obvious since changes in thickness involve changes in size, shape, and proportion which have been held to involve only routine skill in the art.  In re Rose, 105 USPQ 137; In re Dailey, 149 USPQ 47 (CCPA 1966); In re Reese, 129 USPQ 402.  This would either involve enlarging or reducing the length of longitudinal sides.  Reducing the length would produce a cost savings as less material is used.  Enlarging longitudinal side would result in a studier and stiffer building frame.
In re Claims 14-15, the modified Nomura has been previously discussed.  The examiner notes that Nomura, with regards to the previous claims 1, 4, and 6 from which Claims 14 and 15 depend, has already been discussed. The examiner further notes that Nomura teaches a frame structure made up of individual framing members (3,4,5) that have been previously described in the above rejections.  As is shown in the annotation the building frame (4) has U-shaped parts disposed on left and right sides so as to sandwich a center space in a cross-sectional view; and a connection part which connects top portions of the left and right U-shaped parts on a center side and thus constitutes a reverse U-shaped part, wherein longitudinal sides, on a side away from a center portion, of the U-shaped parts disposed on the left and right sides in a cross-sectional view are shorter than longitudinal sides thereof, on a center side, connected by the connection part.  One such building frame (4) could be considered the longitudinal member.  A cross connection part (3,5) cross-connects a longitudinal member (4) with other building frames (4) which could be considered transverse members.  
As was previously noted, Roberts teaches a building frame structure (10,11,12, 24,34) with panels (13,14) attached.  (Figure1, Column 3; Lines 46-51)
Nomura does not teach transverse members (4) that are strictly C-shaped, U, shaped, H-shaped, and L shaped.  However, the annotated figure of frame members (4) shows portions that could be considered C, U, or L-shaped.  Still, the examiner takes official notice the C-shaped, U, shaped, H-shaped, and L shaped, cross sectional are well known structural frame types.  Replacement of any of the frame member (3,4) shown in Figures 1 and 2 with other known frame configurations would be obvious to one of ordinary skill in the art at the time of filling.  This frame will reinforce the assembled panel structure of the combination.  
In the Nomura/Berliner/Roberts combination, this would result in a wall panel disposed on, contacting, and covering a building frame structure made up of longitudinal, transverse, and cross connection parts/members.
In re Claims 16-18, the modified Nomura has been previously discussed.  The construction of the building frame structure itself from Claim 4 that was taught by Nomura would be the building frame preparation process.  The attachment of the panels to the building frame as taught by Roberts is the wall panel installation process.  Adding the insulation into the space sandwiched by the wall panel and building frame structure as taught by Robert is the insulation filling process. The assembly of the frame structures into the building would constitute the building frame assembly construction process.  The examiner notes that in order to install the building frame structure into the building, it would be obvious to transport it to the construction site.
Claims 6, 7, 11-12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP 2015030966) in view of Berliner (U.S. 2,934,934) and in further view of Sudrabin (U.S. 4,554,124).
In re Claims 6, 11, 12, 19, and 20, the modified Nomura has been previously discussed but does not teach a wall panel disposed on the building frame structure or concrete filled between the wall panels including the parts of the building frame structure.
Sudrabin teaches a wall frame structure (14, 16,34,38,40) with wall panels (10,20).  Concrete (48) fills the space sandwiched between the wall panels.  In the combination, it would therefore fill between the wall panel and frame, covering the building frame structure and into the U-shaped parts of the building frame. (Figure 1)
It would be obvious to one of ordinary skill in the art at the time of filling to incorporate wall panels and concrete, as taught by Sudrabin into the Nomura wall panel.  The concrete would strengthen the wall while the wall panels would provide a finishing surface.  The construction that involves the attachment of the panels to the building frame and then adding the concrete constitute the building panel construction process. The examiner notes that in order to install this building panel structure into the building, it would be obvious to transport it to the construction site. 
In re Claim 7, as was noted above, the exact nature of the non-contact manner has not been defined.  The examiner would note that the wall panels (10,20) are not directly contact with each other.  There, in the Nomura combination, the wall panels would likely be separated and not in contact with each other as well.  The examiner notes that thermal breaks in panels are well known in the art and takes official notice of this.  Therefore, further modifying Nomura so that there is an intervening thermal break between the frame and the wall panel in order to inhibit the loss of heat through the wall would be obvious to one of ordinary skill in that art at the time of filing.
Response to Arguments
Applicant's arguments filed on 2/09/2022 with respect to the claims have been considered but are moot in view the amended claim language requiring a new ground(s) of rejection based on the Berliner reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158.  The examiner can normally be reached on Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633